                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     LARRY RICHARDS, et al.,                           Case No. 19-cv-08100-SI
                                   8                    Plaintiffs,
                                                                                           ORDER DENYING REQUEST FOR
                                   9               v.                                      TEMPORARY RESTRAINING ORDER
                                  10     UNITED DOMINION REALTY TRUST,                     Re: Dkt. No. 2
                                         INC., et al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          On December 11, 2019, pro se plaintiffs Larry Richards and Fantasia Brown filed a

                                  15   complaint and motion for a temporary restraining order (“TRO”) and order to show cause why a

                                  16   preliminary injunction not issue against (1) United Dominion Realty Trust, Inc. d/b/a UDR Towers

                                  17   By The Bay, LLC, (2) Dr. Benjamin Solomon Carson Sr. in his capacity as Secretary of the United

                                  18   States Department of Housing and Urban Development (“HUD”), (3) Wayne Sauseda, in his

                                  19   capacity as HUD Deputy Regional Administrator, (4) Barbara Smith, in her capacity as Acting

                                  20   Executive Director of the San Francisco Housing Authority, (5) Sarah Ramler, in her capacity as

                                  21   Director of Leased Housing, (6) San Francisco Mayor London Breed in her official capacity, and

                                  22   (7) various other individual defendants. Dkt. Nos. 1 (“Complaint”) and 2 (“TRO App”). In their

                                  23   request for a TRO, plaintiffs ask that “this Honorable Court take immediate jurisdiction over San

                                  24   Francisco Superior Court case number CUD-18-662405,” a pending unlawful detainer action. TRO

                                  25   App at 1.

                                  26          Federal courts are courts of limited jurisdiction and are presumptively without jurisdiction.

                                  27   Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994). Federal courts have original

                                  28   jurisdiction over “all civil actions arising under the Constitution, laws, or treaties of the United
                                   1   States,” 28 U.S.C. § 1331, and over “all civil actions where the matter in controversy exceeds the

                                   2   sum or value of $75,000 . . . and is between citizens of different states,” 28 U.S.C. § 1332(a).

                                   3          Both Mr. Richards and Ms. Brown reside in San Francisco, California and do not assert

                                   4   diversity jurisdiction. Complaint at 32. Rather, plaintiffs assert jurisdiction is proper “pursuant to

                                   5   §§ 1343(3) and 1331 and 2201, 28 U.S.C. § 1346(e), and 5 U.S.C. § 7[.]” Id. In their ex parte

                                   6   motion, plaintiffs request this Court take jurisdiction of San Francisco Court Case CUD-18-662405,

                                   7   an unlawful detainer action. TRO App at 10. However, the United States Code sections plaintiffs

                                   8   cite do not confer federal question subject matter jurisdiction over unlawful detainer actions – nor

                                   9   is the Court aware of any independent basis for jurisdiction over this matter. As such, this Court

                                  10   cannot grant plaintiffs’ requested relief and therefore DENIES the ex parte motion and application

                                  11   for a temporary restraining order.

                                  12
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.

                                  14

                                  15   Dated: December 12, 2019                         ______________________________________
                                                                                        SUSAN ILLSTON
                                  16                                                    United States District Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
